              Case 2:20-cv-01169-JAD-BNW Document 3 Filed 06/26/20 Page 1 of 2



 1

 2                                UNITED STATES DISTRICT COURT

 3                                       DISTRICT OF NEVADA

 4 Terrence Bowser,                                      Case No.: 2:20-cv-01169-JAD-BNW

 5             Petitioner,
                                                         Order Dismissing Improperly Commenced
 6 v.                                                              Habeas Proceeding

 7 Jerry Howell, et al.,

 8             Respondents.

 9

10            Petitioner, a Nevada prisoner, has submitted a petition for writ of habeas corpus under 28

11 U.S.C. § 2254. 1 Petitioner has not filed an application to proceed in forma pauperis or paid the

12 filing fee. 2 Instead, petitioner has included a letter (with two attached receipts) with his petition

13 stating that he already paid the fee in relation to another case that was dismissed:

14 2:20-cv-00863-KJD-DJA. 3 Neither of the two receipts, however, were issued by the court, and

15 the court’s records indicate that the court has not received a filing fee in either case. As a result,

16 this matter has not been properly commenced and must be dismissed without prejudice to the

17 petitioner’s ability to file a habeas petition in a new action with either the $5.00 filing fee or a

18 completed application to proceed in forma pauperis on the proper form with both an inmate

19 account statement for the past six months and a properly executed financial certificate.

20

21

22   1
         ECF No. 1-1.
23   2
         See 28 U.S.C. § 1915(a)(2) and Local Rules LSR 1-1, 1-2.
     3
         ECF No. 1.
           Case 2:20-cv-01169-JAD-BNW Document 3 Filed 06/26/20 Page 2 of 2



 1         IT IS THEREFORE ORDERED that this action is dismissed without prejudice to the

 2 filing of a petition in a new action with either the $5.00 filing fee or a properly completed

 3 application form to proceed in forma pauperis.

 4         IT IS FURTHER ORDERED that a certificate of appealability is denied,as jurists of

 5 reason would not find the court's dismissal of this improperly commenced action without

 6 prejudice to be debatable or incorrect.

 7         IT IS FURTHER ORDERED that the Clerk is directed to:

 8     •   Send petitioner two copies each of an application form to proceed in forma pauperis for

 9         incarcerated persons and a noncapital Section 2254 habeas petition form, one copy of the

10         instructions for each form, and a copy of the papers that he submitted in this action; and

11     •   ENTER JUDGMENT accordingly and CLOSE THIS CASE.

12         Dated: June 26, 2020

13                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
14

15

16

17

18

19

20

21

22

23



                                                     2
